In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 14-676V
                                        Filed: April 8, 2016

* * * * * * * * * * * * * * * *                           UNPUBLISHED
CHARLES STOREY,                             *
                                            *             Special Master Hamilton-Fieldman
             Petitioner,                    *
                                            *             Joint Stipulation on Damages;
v.                                          *             Influenza (“Flu”) Vaccine;
                                            *             Tinnitus.
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
             Respondent.                    *
* * * * * * * * * * * * * * * *
Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.
Ryan Daniel Pyles, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

       On July 29, 2014, Charles Storey (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 Petitioner alleged that his preexisting bilateral tinnitus
conditioned worsened as a result of the administration of the Influenza (“Flu”) vaccine on
January 10, 2014.

        On April 7, 2015, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the flu vaccine is the cause of
Petitioner’s alleged significant aggravation of a tinnitus-related condition, and/or any other
injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).



                                                  1
awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       A lump sum of $30,000.00, in the form of a check payable to Petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C.
       § 300aa-15(a).

       Stipulation ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




3
  Entry of judgment is expedited by the parties’ joint filing of notice renouncing the right to seek
review. Vaccine Rule 11(a).


                                                 2
Case 1:14-vv-00676-UNJ Document 46 Filed 04/07/16 Page 1 of 5
Case 1:14-vv-00676-UNJ Document 46 Filed 04/07/16 Page 2 of 5
Case 1:14-vv-00676-UNJ Document 46 Filed 04/07/16 Page 3 of 5
Case 1:14-vv-00676-UNJ Document 46 Filed 04/07/16 Page 4 of 5
Case 1:14-vv-00676-UNJ Document 46 Filed 04/07/16 Page 5 of 5